Opinion oe the Court by
Judge Robertson:
McGoffin having vested the $2,500 in the purchase of 1-36th of LaCrescent City and had the right transferred to Green on the books, kept for that purpose by the company of stockholders, thereby fulfilled the trust he had undertaken to make on investment. Green, when notified of the investment as made, seemed to approve it and, though for more than a year after such notification he could have sold his interest for considerably more than cost, he preferred to retain it as an excellent speculation. After all this it was too late for him to renounce the investment and claim a restitution of the $2,500. The conventional reservation of an option to do so cannot be reasonably interpreted so as to *583allow him an indefinite time for an election which would have given him the unjust advantage of holding the interest as long as it rose in value and the right to repudiate it if it should ever become worthless or depreciated below par. He had a right to elect at any time before confirmation. But after he chose to approve his locus in quo was gone.
Barrett & Roberts, for appellant.

Bullitt, for appellee.

Consequently having attempted repudiation too late he has no right to enforce restitution.
Wherefore, the judgment dismissing his petition is affirmed.